Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controller comprising one or more processors coupled to a memory and configured to be capable of executing programmed instructions stored in the memory comprising providing commands to: access stored characterization data from a learn mode of prior cycles of retractions and extractions in which positions of an actuator as a function of time have been characterized, wherein the characterization data identifies a first switch time prior to reaching a fully advance position and a second switch time prior to reaching a fully retracted position; move to the fill valve section of one of the universal valves to initiate an input flow of fluid until the first switch time has been reached based on the characterization data and move to the exhaust valve section of another one of the universal valves to initiate an exhaust flow of the fluid until the first switch time has been reached based on the characterization data; move to the block valve section of the one of the universal valves that stops the input flow of fluid when the first switch time has been reached based on the characterization data and move to the block valve section of the another one of the universal valves that stops the exhaust flow of fluid when the first switch time has been reached based on the characterization data; and move to the exhaust valve section of the one of the universal valves to initiate an exhaust flow of the fluid to reverse direction and move to the fill valve section of the another one of the universal valves to initiate an input flow of additional fluid until the second switch time has been reached based on the characterization data (e.g. claim 1 line 10-end; see objection to the specification and 112a rejection below); and at least two solenoids (i.e. 3 or more) coupled to each of the two or more universal valves (e.g. claim 3; see 112a) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following: 
The specification states that “Valve 24 has two positions, or sections” (paragraph 4) and “each of the universal valves 120 and 122 is a 3/3 blocked center valve having three sections” (paragraph 45, emphasis added). One of ordinary skill in this art would understand that the valve 24 has 2 positions, not sections, as this is a standard symbol for a 2 position valve; and valves 120 and 122 have 3 positions, not sections, as this is a standard symbol for 3 position valves.
The specification states “FIG. 7B is a diagram of an example of an implementation of a 5-way 2-position single-solenoid spring-return actuator system with universal valves” (paragraph 31, emphasis added), which is wrong, since fig 7B has 3-way (as only 3 ports are shown) 3-position (including the center position) double-solenoid valves (note that the left solenoid of the valve 120 is labeled as 124, but the right is not labeled; and the right solenoid of the valve 122 is labeled as 130, but the left is not labeled, but each valve has 2 solenoids, not 1).
5-way 2-position double-solenoid actuator system with universal valves” (paragraph 33, emphasis added), which is wrong, since fig 8B has 3-way (as only 3 ports are shown) 3-position (including the center position) double-solenoid valves.
The specification states FIG. 9B, 10B and 11B “is a diagram of an example of an implementation of a 5-way 3-position double-solenoid actuator system with universal valves” (paragraph 33, 34, emphasis added), which is wrong, since they have 3-way valves (as only 3 ports are shown).
The specification states “After a number of cycles of piston retractions and extractions in which the continuous position of the piston 106 is sensed and tracked in time by the digital logic 344 during these cycles, the digital logic 344 can "learn" how long a valve (the universal valves 120 or 122) or the valves (the universal valves 120 and 122) must be in a particular position--and for how long-- to effect a given movement of the piston 106” (paragraph 107, emphasis added) is confusing, since the underlined section appears to repeat the bold section. 
Please review the specification as these problems are throughout the specification.

The specification states “After a number of cycles of piston retractions and extractions in which the continuous position of the piston 106 is sensed and tracked in time by the digital logic 344 during these cycles, the digital logic 344 can "learn" how long a valve (the universal valves 120 or 122) or the valves (the universal valves 120 and 122) must be in a particular position--and for how long--to effect a given movement of the piston 106. After the piston 106 position as a function of time and valve positions has been characterized (and stored in memory) by the digital logic 344 during the learning process (i.e., during a Learn Mode), then the digital logic 344 can use the characterization data stored in memory to anticipate the upcoming position of the piston 106 as a function of time and current valve positions” (paragraph 107) is confusing. The bold sections seem clear, in that there is a “table” having time, piston position and valve position, which is stored in memory (i.e. tracked in time). What is 

The specification states “with the characterization data available to it, the digital logic 344 can cause universal valves 120 and/or 122 to switch before the piston 106 reached its fully advanced (or retracted) position, with the understanding that the piston 106 will still eventually reached its terminal position” (paragraph 108) is confusing. If the characterization data is actually identified (see previous paragraph), it is unclear what is used to switch the valves before the piston reaches its fully advanced (or retracted) position (see discussion below for proper antecedent basis for claimed elements.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a first switch time prior to reaching a fully advance position and a second switch time prior to reaching a fully retracted position (e.g. claim 1 line 15-17; see objection to the specification and 112a rejection below).

Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, “move to the fill valve section of one of the universal valves to initiate an input flow of fluid until the first switch time has been reached based on the characterization data and move to the exhaust valve section of another one of the universal valves to initiate an exhaust flow of the fluid until the first switch time has been reached based on the characterization data” (claim 1 line 18-22) should be -- move one of the universal valves to the fill valve position (see 112b), to initiate an input flow of fluid and simultaneously move another one of the universal valves to the exhaust valve position to initiate an exhaust flow of the fluid --. Note that it appears that 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 4 claims “access stored characterization data from a learn mode of prior cycles of retractions and extractions in which positions of an actuator as a function of time have been characterized, wherein the characterization data identifies a first switch time prior to reaching a fully advance position and a second switch time prior to reaching a fully retracted position” (line 13-17), which is not supported by the disclosure. 
The specification states “After the piston 106 position as a function of time and valve positions has been characterized (and stored in memory) by the digital logic 344 during the learning process (i.e., during a Learn Mode)” (paragraph 107), which clearly has stored data, which might be characteristic data, but at least appears to 
The specification then states “the digital logic 344 can use the characterization data stored in memory to anticipate the upcoming position of the piston 106 as a function of time and current valve positions. This anticipation, and corresponding pro-active actions by the digital logic 344 to switch the air-flows through the air-circuits before they would otherwise occur” (paragraph 107), and “Without the characterization data obtained during a Learn Mode, the digital logic 344 or 144 would not cause the universal valves 120 and/or 122 to switch until the piston 106 reached its fully advanced (or retracted) position. But with the characterization data available to it, the digital logic 344 can cause universal valves 120 and/or 122 to switch before the piston 106 reached its fully advanced (or retracted) position, with the understanding that the piston 106 will still eventually reached its terminal position” (paragraph 108). It is clear that the digital logic (not the characterization data) identifies some values used to switch the valves 120, 122, before the piston reaches its the fully advance or fully retracted position; but there is no indication of what this value is (including whether it is a time or something else (e.g. position values)). Therefore, there is no support for the characterization data doing any identification or that what is identified is first and second switch times (see objection to the specification).

Claim 3 claims “at least two solenoids coupled to each of the two or more universal valves to move the moveable valve body” (emphasis added) and claim 6 claims “coupling at least two solenoids to each of the universal valves” (emphasis added), which are not supported by the disclosure. All the non-prior art valves discussed have only 2 solenoids (e.g. fig 2, solenoids 124, 126 for valve 120). Since “at least two solenoids” includes more than 2, and there is no disclosure for more than 2 solenoids, it is not supported by the disclosure.

Claims 1-6 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1 and 4 line 2-4 “a moveable valve body that houses sections comprising a one way fill valve section, a center block valve section, and a one way exhaust valve section and three ports” is confusing. Each “section” should be --position-- (see objection to the specification) and it is the valve itself, not a movable valve member, that has the positons and ports (see e.g. paragraph 4 and 45).
In claim 1 and 4 line 10-12 “the controller comprising one or more processors coupled to a memory and configured to be capable of executing programmed instructions stored in the memory comprising providing commands to” is confusing as to what the commands are a part of (e.g. processors or programmed instructions?). Further, it is unclear whether the “commands” are the same as the “programmed instructions”; and if they are different, what is the difference.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between an actuator (claim 1 and 4 line 14) and the other elements of the claim. Note that only claim 2 and 5 remedy this problem.

Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Bussan et al (4901625) in view of Stoll et al (6755115). Bussan et al discloses an actuator system and method of providing the following elements comprising a controller (30) including a processor (e.g. 30, fig 2) coupled to a memory (40) capable of executing programmed instructions stored in the memory (column 9 line 13-14), and coupled to a sensor (20) and a driver system (78) coupled to control movement of one and another matching conventional on-off universal valves (73, 76, column 6 line 28-34); wherein each of the one and other universal valves has a first port respectively connected (via 74, 75, respectively) to one and another sections (52a, 52b) of a double acting actuator (50; claim 2, 4) having, a second port connected to a pressure supply (via 82) and moves between a one way fill valve position and a center block valve position (column 6 line 27-34), to respectively cause the actuator to move in forward and reverse directions; when the controller executes the programmed instructions, it will provide commands; wherein the commands include a first command to access stored characterization data (step 720, fig 4) from a learn mode of prior cycles of retractions and extractions in which positions of the actuator as a function of time have been characterized, wherein the characterization data identifies a first switch time (one short move time) prior to reaching a fully advance position and a second switch time prior (another short move time; at another time through the process of fig 4) to reaching a fully retracted position (e.g. column 10 line 36-44); a second command to move the one universal valve to the fill valve position, to initiate an input flow, to move the actuator in the forward direction towards a desired position (step 740); a third command to move the one universal valve to the center block valve position, to stop the input flow of fluid, to stop movement of the actuator (800), when the first switch time has been reached (780); and a fourth command to move the other universal valve to the fill valve position, to initiate an input flow of the fluid to move the actuator in the reverse direction to another desired position, (step 500-740) until the second switch time has been reached (780); but does not disclose details of the universal valves, such that each of the universal valves has a third port and moves between a one way exhaust valve position, and the center block valve position; such that the second command moves the other universal valve to the exhaust valve position, the third command, move the other .
Stoll et al teaches, for a an actuator system with two matching universal valves (45, column 6 line 6-11), each with a first port respectively connected (via 22, 23, respectively) to one and another sections (12, 13) of a double acting actuator (1) (via, respectively), a second port connected to a pressure supply (via 52, column 6 line 33-35, 43-49); that each of the universal valves has an exhaust port (connected to 53, column 6 line 54-55) such that each of the universal valves moves between a one way exhaust valve position and the center block valve position.
One having ordinary skill in the fluid actuator art would recognize, for a double acting fluid actuator having to one and another sections connected to either a pressure supply, an exhaust or disconnected from both; that when the one section is connected to the pressure supply, the other section must be connected to the exhaust, and when the other section is connected to the pressure supply, the one section must be connected to the exhaust, for the purpose of causing the piston to move.
Since Bussan et al doesn’t disclose details of the valves and Stoll et al discloses details of one configuration of valves; it would have been obvious at the time the invention was made to one having ordinary skill in the art to make each of the universal valves of Bussan et al with an exhaust port, connected to an exhaust, such that each of the universal valves moves between a one way exhaust valve position and the center block valve position, as taught by Stoll et al, as one way to connect the one and other sections to exhaust; such that the second command moves the other universal valve to the exhaust valve position; the third command moves the other universal valves to the block valve position and the fourth command moves the one universal valve to the exhaust valve position, for the purpose of causing the piston to move.

Claims 3 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Bussan et al (4901625) in view of Stoll et al (6755115), as applied to claim 1 and 4 above. The modified Bussan et al discloses all of the elements of claim 3 and 6, as discussed above, and further that the drivers are electric drivers (e.g. column 9 line 13-14); but does not disclose that two solenoids coupled to each of the universal valves

Since each of the universal valves of the modified Bussan et al has 2 end positions; it would have been obvious at the time the invention was made to one having ordinary skill in the art to use a respective solenoid to move each of the universal valves of the modified Bussan et al from a center position to each of the 2 end positions, thereby having 2 solenoids coupled to each of the universal valves, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745